In re Brown, James H. Comm. Ins.;— Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. CA95 1039; Parish of East Ba*1037ton Rouge, 19th Judicial District Court, Div. “F”, No. 414,110.
Granted. Nungesser requested a list which did not exist. Brown was not required to produce a list which did not exist and properly refused Nungesser’s request. Accordingly, the judgment of the court of appeal affirming the trial court’s judgment ordering Brown to comply with Nungesser’s request and imposing civil penalties is reversed.
CALOGERO, C.J., would grant and docket.